Citation Nr: 1325827	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-46 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1994 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony before the undersigned via a videoconference hearing in August 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that further development is necessary before a decision may be rendered in this case.  During the August 2011 hearing, the Veteran testified that she received treatment for a pregnancy during and after service, and that she contends that her current IBS disability had onset during her in-service pregnancy.

The Veteran's service personnel records indicate that she was released from active duty in January 1996 due to pregnancy.  However, the service treatment records associated with the claims file do not include treatments for pregnancy.  The Veteran also indicated that she continued to receive pregnancy related treatments post-service at MacDill Air Force Base and those records are also not associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In addition, VA's duty to assist in obtaining Federal records set forth in 38 C.F.R. § 3.159(c)(2) requires that VA make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA may end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Furthermore if VA concludes that it is reasonably certain that records do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact and explaining the steps taken to obtain such records. 38 C.F.R. § 3.159(e)(1).  The Board notes that VA has established a procedure in which it issues a memorandum of formal finding of unavailability when it is unable to obtain records that have been identified and then provides such notice in writing to the claimant.

Therefore, evidentiary development is necessary in order to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center (NPRC) in St. Louis, Missouri, should be contacted and copies of the Veteran's service treatment records and service personnel records should be requested.

The NPRC should be directed to locate records from the period of April 1, 1995 to May 1, 1996, to include treatments related to the Veteran's pregnancy, to include any in-service and/or post service treatment at the MacDill Air Force base.  The NPRC should also be requested to perform a search for any separately stored in-patient hospitalization or treatment records pertaining to the Veteran's admission and treatment at a hospital at MacDill Air Force Base in 1996.

2.  If any requested records are unattainable and it is determined that further efforts to obtain those records would be futile, then the procedures set forth in 38 C.F.R. § 3.159(e)(1)  (i.e., the procedures for issuing a formal finding of unavailability) should be followed and the appellant and her representative provided appropriate notice.  All such available reports should be associated with the claims folder.  If the service treatment and personnel records are not obtained, the Veteran should be informed of alternate evidence that she can submit to support her claim.

3.  Contact the Veteran for the names and contact information for all health care providers who have treated her for irritable bowel syndrome (IBS) since August 2011.  Obtain medical release forms from the Veteran if necessary.

4.  If proper medical release forms are required and received, obtain records of treatment from all private health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran, and her representative, and request them to provide the outstanding evidence.

5.  After the development is completed, schedule the Veteran for a VA examination with an appropriate examiner to provide an opinion as to the etiology of her IBS.

Forward the Veteran's claims file to the examiner and the examiner's attention should be directed to this remand.  

The examiner must answer the following questions: 

(a)  Does the Veteran have a current diagnosis of IBS?  If so, is it at least as likely as not (50 percent probability) that the Veteran's IBS occurred during service or is otherwise related to her military service?

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's in-service pregnancy or treatments related to her in-service pregnancy caused any currently diagnosed IBS disability?

The examiner is requested to provide a complete rationale for any opinion expressed.

6.  Then, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


